Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 18, 2018.




                                    In The

                   Fourteenth Court of Appeals

                 NOS. 14-17-01002-CR and 14-17-01003-CR



                     IN RE RAMON TORRES, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             208th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1541830

                       MEMORANDUM OPINION

      On December 12, 2017, relator Ramon Torres filed with this court three
documents entitled “Emergency Writ for Exigi Facias and Mandamus”, “Writ for
Exigi Facias and Mandamus”, and “Defendant’s Memorandum of Law in Support
of Appeal to Dismissal of Writ of Mandamus on Motion to Dismiss Indictment.” In
these documents, relator ask this court to issue a writ of mandamus compelling the
Honorable Denise Collins, presiding judge of the 208th District Court of Harris
County, to: (1) dismiss relator’s indictment, and (2) release to relator the evidence
requested in relator’s Motion for Discovery of Evidence, that he allegedly filed with
the trial court on November 11, 2017. See Tex. Gov’t Code Ann. § 22.221 (West
Supp. 2017); see also Tex. R. App. P. 52.

      “A party’s right to mandamus relief generally requires a predicate request for
some action and a refusal of that request.” In re Perritt, 992 S.W.2d 444, 446 (Tex.
1999) (orig. proceeding); see also In re Le, 335 S.W.3d 808, 814–15 (Tex. App.—
Houston [14th Dist.] 2011, no pet.). Relator has the burden to include a record
sufficient to prove a right to relief, including any motions filed that indicate the trial
court was apprised of his motions and did not rule in a reasonable time. See Tex. R.
App. P. 52.3(k), 52.7(a); In re Ussery, No. 01-17-00477-CR, 2017 WL 4820173, at
*1 (Tex. App.—Houston [1st Dist.] Oct. 26, 2017, orig. proceeding) (mem. op).
“Presenting the motion, along with a request for a hearing, is required to let the court
know that the defendant wants the trial court to act on the motion and whether the
defendant would like a hearing on the motion.” Rozell v. State, 176 S.W.3d 228, 230
(Tex. Crim. App. 2005). The trial court is not required to consider a motion that has
not been called to its attention by proper means. In re Henry, 525 S.W.3d 381 (Tex.
App.–Houston [14th Dist.] 2017, orig. proceeding). The record must show both that
the motion was filed and the trial court has not ruled on the motion within a
reasonable time after being requested to do so. See In re Foster, 503 S.W.3d 606,
607 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam).

                                            2
       Relator is not entitled to mandamus relief because he has not provided a record
showing that he requested the trial court to grant the relief he seeks in the documents
that he has filed with this court, and that the trial court refused such relief. Relator
has not provided this court with any mandamus record, much less one that shows
that he filed his alleged Motion for Discovery of Evidence and requested the trial
court to rule on that motion.

       Additionally, in previous mandamus proceedings filed with this court, relator
has indicated that he is represented by counsel in this matter. 1 Because relator is
represented by counsel below, his pro se mandamus petitions present nothing for this
court’s review because a criminal defendant is not entitled to hybrid representation.
See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.
State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid
representation means that a relator’s pro se mandamus petition should be treated as
presenting nothing for this court’s review. See Gray v. Shipley, 877 S.W.2d 806, 806
(Tex. App.–Houston [1st Dist.] 1994, orig. proceeding).

       For these reasons, we deny relator’s petition for writ of mandamus.


                                              PER CURIAM

Panel consists of Justices Christopher, Donovan, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).

       1
         See In re Torres, No. 14-17-00968-CR, 2017 WL 6552102, at *1 (Tex. App.—Houston [14th
Dist.] Dec. 21, 2017, orig. proceeding) (per curiam) (mem. op.) and In re Torres, No. 14-17-00940-CR,
2017 WL 6329659, at *1 (Tex. App.—Houston [14th Dist.] Dec. 12, 2017, orig. proceeding) (per curiam)
(mem. op.).


                                                 3